Citation Nr: 0126532	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  97-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of eligibility for nonservice-connected 
disability pension benefits based on character of discharge.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel






INTRODUCTION

The appellant had unrecognized service from June 1953, to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 1996 in which the RO notified the appellant 
his claim was denied because his discharge from military 
service in January 1954 was issued under conditions which bar 
payment of VA benefits.  This matter was previously before 
the Board, which remanded it in May 1999 and February 2001.  

In an August 1999 administrative decision the RO determined 
that July 1954 administrative decision, which determined that 
the appellant had been discharged under dishonorable 
conditions was not clearly and unmistakably erroneous.  The 
appellant was notified of that determination in August 1999 
and of his appellate rights.  Following receipt of a notice 
of disagreement, the appellant was furnished a statement of 
the case in March 2001.  A timely substantive appeal has not 
been submitted.  Accordingly, that issue is not in appellate 
status.

The July 1954 administrative decision is final.  A disability 
claim that was previously the subject of a final denial based 
on the character of the claimant's discharge is subject to 
reopening under 38 U.S.C. § 5108.  D'amico v. West, 209 F. 3d 
1322 (Fed. Cir. 2000).  Accordingly, the issue is as stated 
on the title page of this decision.  


FINDINGS OF FACT

1.  In a July 1954 RO administrative decision, the RO 
determined that the appellant was discharged under 
dishonorable conditions

2.  The evidence received since the appealed July 1954 
administrative decision, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The evidence received subsequent to the July 1954 RO 
administrative decision, which determined that the appellant 
was discharged under dishonorable conditions, is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall pay pension benefits to each veteran of a 
period of war who meets the service requirements found in 
38 U.S.C.A. § 1521(j) and who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his own misconduct.  The term "veteran" is defined under 
section 101(2) as someone who has served "in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable." 
Service is valid unless the enlistment is voided by the 
service department.  Where an enlistment is voided by the 
service department because . . . it was prohibited by statute 
(. . . a person convicted of a felony), benefits may not be 
paid based on that service . . .  An undesirable discharge by 
reason of the fraudulent enlistment voids the enlistment from 
the beginning.  38 C.F.R. § 3.14(b) (2001).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminated the concept of a well-grounded 
claim.  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The regulatory changes for 3.156(a) (new and material claims) 
and second sentence of 3.159(c) apply to claims filed on or 
after August 29, 2001 and are not applicable in the present 
case.  A March 1991 supplemental statement of the case 
reflects that the RO considered the appellant's claim in 
conjunction with the new legislation.  The Board is satisfied 
that the appellant has been informed of the criteria 
necessary to establish his claim and that all pertinent 
evidence has been obtained.

The evidence of record at the time of the July 1954 
administrative decision is briefly summarized.  The record 
contains two DD 214, Certificate of Release or Discharge from 
Active Duty, forms.  The DD 214 received by the RO in October 
1953 shows the appellant entered active duty in June 1953 and 
was released for the convenience of the government in 
September 30, 1953 for immediate re-enlistment.  The 
character of separation was honorable.  

The DD 214 received by the RO in January 1954 shows the 
appellant entered active duty in October 1, 1953 and was 
released in January 1954 because of fraudulent entry.  The 
character of separation was undesirable.  It was remarked 
that he was a frequent juvenile offender.

The appropriate Service Department certified in June 1954 
that the appellant was not eligible for complete separation 
when he was discharged on September 30, 1953, and that the 
cause of discharge in January 1954 was fraudulent entry 
(concealment of criminal record).  

In a July 1954 VA administrative decision as to Character of 
Discharge the RO determined that the appellant was discharged 
under dishonorable conditions from his period of active duty 
from June 1953 to January 1954, and that he was barred from 
the benefits of all laws administered by VA for that period 
of service. 
The appellant did not appeal this decision.  

Accordingly the July 1954 decision is final.  38 U.S.C.A. § 
7105 (West 1991).  However, the appellant may reopen his 
claims by submitting new and material evidence.  38 U.S.C.A. 
§ 5008 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).

The evidence submitted since the July 1954 administrative 
decision consists of statements from the appellant.  In June 
1999 the appellant indicated that when he received his draft 
notice, he was on probation.  He said he felt he had to go 
and believed he truthfully filled out the questionnaire that 
asked about a previous criminal history because he had no 
reason to lie about anything.  He also stated that since he 
answered those questions properly and served honorably his 
service should be considered honorable.  

He pointed to the fact that he was permitted to immediately 
re-enlist following his September 1953 discharge as evidence 
of his acceptable performance.  He concluded by asserting 
that he did not intend to conceal or misrepresent the fact 
that he was on probation and does not believe he did so.  He 
has also indicated that he had two periods of service and he 
had also received other VA benefits.

To summarize, the Board does not doubt the sincerity of the 
appellant's statements and his intentions at the time of his 
entry into active duty.  However, this evidence not change 
the basis for the appellant's character of discharge, his 
failure to disclose his criminal record.  Accordingly, the 
Board finds that the evidence submitted since the July 1954 
administrative decision, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that the claim is 
not reopened.


ORDER

New and material evidence not having been submitted, the 
appeal is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

